Title: From John Adams to George Washington Adams, 27 July 1822
From: Adams, John
To: Adams, George Washington



my dear Grandson
Quincy July 27th. 1822

I have mislay’d your letter and therefore cannot refer to it. I hope Mr Russell has his fill, your Father’s rejoinder is as some of the Southern papers express it, like the waters of the Mississippi, without “o’er-flowing full” There is but one vocce in this part of the world, and that is of disapprobation of Mr Russell’s conduct. The testimony’s of Mr. Brent and Mr Bailey are clenchers, and demonstrate that either Mr Russell’s memory is a sieve or his sense of the sanctity of truth a reed shaken in the wind.—
If your Father cannot come this way, I wish your Mother would and bring your Uncle Johnson and yourself—I am confident your Uncle’s health would be promoted by the air of Quincy Boston & Cambridge—Your two Classmates Upham & Belin did me the honor of a visit, & requested a particular rememberance to you.—Upham has gained a prize. Quincy is as steady as a mill, as studious as a Monk, as polite as he always was, & as reserved as General Washington. I wish I could say all this of you. you are however pritty good, and completely so, in the puntuallity with which you write to me—There is a new public journal printed at Plymouth under the title of the old Colony memorial for which I wish you or your Father would subscribe, it is but two dollars a year, & would bring into your family more knowledge of the early history of America than  you would probably acquire in twenty years without it.—
I find that the politicaster’s are now practicing the policy of Genll Hamilton who travelled through new England, and wrote through the southern states to convince his friends that Adams could not be chosen, he could not stand against Jefferson, that to keep out Jefferson their only resource was to sett up another man in the person of Genll. Charles Cotesworth Pinckney—similar Politicasters are now practicing the same system in Maine & Massachusetts, they give out that Mr Adams cannot be chosen, The southern states are so much more populous they overpower us in Number’s, in such a manner that New England has no chance to obtain a President let their Candidate be ever so preeminent in talents, virtues, experience services or merits of any kind, this comfortable doctrine is now running like streaks of lightning through New England & I believe some people connive at it.—And secretly incourage it, in hope of future Hartford Conventions & seperations of the Union—
You may show this letter to your Father, but to no-other person without his permission. Not even to Mr Bailey.—
I am your affectionate, Grand Father
John Adams